        Case 1:20-cv-01526-GSA Document 3 Filed 11/02/20 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      GRACIE BURNS,                                             CASE NUMBER: 1:20-cv-01526-GSA
 7
                          Plaintiff,
 8                                                              ORDER REGARDING STAY OF
              v.                                                ACTION
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                          Defendant.
12

13
             On October 29, 2020, Plaintiff Gracie Burns, proceeding through counsel, filed the
14
     complaint in this action seeking review of a decision of the Commissioner of Social Security. (Doc.
15
     No. 1.) On October 29, 2020, the Clerk of Court notified the parties that pursuant to General Order
16
     Number 615, this action had been stayed pending further order of the Court. (Doc. No. 2.)
17
             General Order Number 615 provides that the stay of civil matters involving the
18
     Commissioner is to be lifted on a rolling basis automatically in an individual case when either: i)
19
     the Commissioner files a proof of service showing that the certified administrative record has been
20
     served on Plaintiff; or ii) the Commissioner files the certified administrative record. Thus, to be
21
     effective, the General Order contemplates issuance of a summons and service of the complaint. The
22
     Court therefore finds it appropriate to temporarily lift the stay in this case in order to permit service
23
     of the summons and complaint on the Commissioner. The stay will be reinstated, as necessary,
24
     following service of the complaint.
25
             Accordingly, it is HEREBY ORDERED that:
26
         1. The stay of this action is lifted for the limited purpose of issuing summons and
27
             serving the summons and complaint;
28
                                                         1
       Case 1:20-cv-01526-GSA Document 3 Filed 11/02/20 Page 2 of 2


 1     2. The Clerk of Court is directed to issue summons and new case documents, including a
 2        Scheduling Order (Social Security Appeal), Order Re Consent or Request for Reassignment,
 3        and notice and form of consent to proceed before a magistrate judge; and
 4
       3. Plaintiff shall serve the summons, complaint, notice and form of consent to proceed before a
 5
          magistrate judge; a copy of the Scheduling Order; a copy of this order on the Commissioner;
 6
          and, file proof of service with the Court.
 7

 8

 9   IT IS SO ORDERED.
10
       Dated:    October 31, 2020                             /s/ Gary S. Austin
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
